﻿Seldom has the world's
attention been so focused on the United Nations;
seldom has so much been expected of this
Organization. The question now being asked
throughout the world is: Is the United Nations
experiencing the deepest crisis in its history, and does
it still play a fundamental role in international
relations?'
Today, at the beginning of the twenty-first
century, the main reason for the existence of our
Organization is the same as it was 60 years ago: to
maintain world peace, reached at the cost of millions of
lives; and to contribute, in an ongoing manner, to the
well-being of humankind all over the world.
We live in a world where no one can go it alone,
without the help of others, however big and powerful
they may be. Global solutions require the concerted
and united efforts of all countries and of all the
inhabitants of our planet.
Our Organization is a joint effort by the world
community that is persistently searching for solutions
to the ever-growing problems of our time. I emphasize
the phrase our Organization', for sometimes it seems
that we expect the United Nations administration alone
to solve our problems. We tend to forget that the
27

United Nations is not some abstract institution with a
will of its own   one that we depend on   but that the
United Nations is the will of each and every one of its
191 Member States. We alone are responsible for the
will, the decisions, the work and the activities of the
United Nations.
There is no doubt whatsoever that the United
Nations needs to be reformed. In this connection,
Croatia welcomes and fully supports the Secretary-
General's September report on the implementation of
the Millennium Declaration. When discussing our
Organization's reform, especially reform of the
Security Council, but also that of the General
Assembly, we must be aware that this is a matter of our
own political will and readiness to accept change.
Unfortunately, and this should be openly stated,
so far there has not been enough political will to move
from debates on the subject to actual reform. Croatia is
convinced that reform of the Security Council is
necessary and should no longer be put off. In fact, we
ourselves decided in the Millennium Declaration that
we would intensify joint efforts to achieve
comprehensive reforms of the Security Council in all
its aspects. We have an opportunity to do this at this
session of the General Assembly.
Croatia has never been a member of the Security
Council. However, in the 1990s Croatia acquired
considerable experience in the work of that organ and
learned about its good points and its shortcomings, its
importance and its true scope. Therefore, unless it
adapts to the new realities in international relations, the
Council will not be able to maintain its credibility and
authority in all parts of the world. What is required is
adherence to the principle of equitable representation
of all United Nations Members in the Security Council.
Croatia is prepared further to intensify its
activities as an active promoter of regional and world
peace. With this in mind, Croatia has presented its
candidacy for membership in the Security Council for
the 2008-2009 mandate. Croatia's membership in the
Security Council would represent a great tribute to my
country and a recognition of all that has been achieved
in bringing peace to South-eastern Europe, which has
found the strength, after many years of war, to embrace
the path of good-neighbourly relations.
The fight against international terrorism is high
on Croatia's list of priorities. Two years after the 11
September terrorist attacks on the United States, we
stand firmly by our American allies and all those who
refuse to accept terror, fanaticism and killing as a
means of resolving problems between peoples and
countries. Our collective duty to maintain international
peace and security, which stems from the Charter of the
United Nations, provides an international framework
for a decisive response to terrorism in the twenty-first
century.
Croatia's forces are participating in bringing
peace and stability to Afghanistan. Croatia is aware of
the fact that concerted action by all democratic
countries is the best response to terrorism. The fight
against terrorism requires not only action by the
democratic coalition at a global level, but also that of
each of its members at the national and regional levels.
It is equally important that we intensify our activities
to assist countries lagging behind in economic
development and other areas. Inequality, injustice and
ignorance are fertile breeding grounds for the seeds of
terrorism.
Croatia is still dealing with the consequences of
the war imposed on it and does not have the economic
resources to participate as a donor in the action for the
reconstruction of Iraq. However, Croatia stands ready
to offer its wealth of experience in post-war
reconstruction, especially in construction work, as well
as the knowledge and operative capacities required for
dealing with post-war confidence-building,
strengthening the country's stability, normalizing life,
and mending the tears left by the war in the fabric of
civil society. I am thinking in particular of the
knowledge and experience acquired in civil police
training and activities.
Events in the Middle East confirm that greater
courage is required to reach a compromise and ensure
coexistence than to wage battles; Croatia knows this all
too well. We are also aware of the importance of timely
resolutions of the Security Council and General
Assembly, which must be fine-tuned to meet the
challenges and needs of the peace process, keeping
abreast of realities in the field and encouraging a
greatly needed agreement. We hope that in its
forthcoming work the General Assembly will take this
into account when adopting new resolutions on the
Middle East.
The importance of United Nations peacekeeping
operations has been recognized on many occasions.
The mandate and character of peacekeeping operations
28

have been significantly transformed, from operations
aimed primarily at disengaging warring parties into
complex missions for building democratic systems,
protecting and promoting human rights, strengthening
civil society and establishing the groundwork for the
sustainable development of independent States.
This complexity, and the frequent overlapping of
mandates, requires a high degree of expertise in
various areas: from holding democratic elections and
developing judicial systems to establishing police and
military forces that meet international standards and
basic international legal regulations.
The United Nations is the only global institution
that can respond to the challenges of simultaneously
establishing regional stability, introducing post-war
reconstruction and building a democratic society.
The United Nations has paid a high price in its
peace efforts. I would like to take this occasion to once
again express Croatia's condolences to the families of
the victims of the recent barbaric attacks on United
Nations headquarters in Baghdad, and to re-emphasize
that such attacks strengthen our belief that the
development of collective security systems and global
solidarity must continue.
Croatia is currently participating in five United
Nations peacekeeping missions   in Ethiopia and
Eritrea, India and Pakistan, Sierra Leone, Timor-Leste
and Western Sahara.
We are determined to further intensify our
participation in United Nations peacekeeping missions,
in line with our physical and financial capabilities
regarding the composition and number of troops
deployed, as well as theatres of operation. Croatia feels
that as a country that received United Nations
peacekeeping forces at a time when its sovereignty and
territorial integrity were attacked, and as a country
which hosted one of the United Nations most extensive
operations, it now has a moral obligation to contribute
this experience to securing peace and prosperity in
other parts of the world.
I would particularly like to stress the importance
of closer cooperation between the Security Council and
troop contributing countries. We welcome the positive
changes that have so far occurred in this respect. It is
also important to ensure the necessary exchange of
views between the Security Council and the countries
on whose territory the peacekeeping operations are
being conducted. This is not only a question of due
respect of those countries' sovereignty, but it is also a
way of acquiring full insight into its needs and
priorities.
I also believe that there is the need for the
establishment of closer links and better coordination in
the work of the United Nations main bodies, especially
between the Economic and Social Council and the
Security Council. The Economic and Social Council
and its commissions possess exceptional knowledge
and experience important for the building of post-
conflict societies, something we were able to see for
ourselves last year when Croatia presided over this
body. The establishment of working groups for Guinea-
Bissau and for Burundi were steps in the right
direction, and we hope that this experience will be used
to further the involvement of the Economic and Social
Council in processes of maintaining and building
peace.
The Millennium Declaration, this joint vision of
all United Nations members for a more just and better
world, is a beacon we must follow. Not only must we
follow it, we must ensure that its goals are fully
implemented. In this context, Croatia would like to see
the Economic and Social Council play a greater role in
the general implementation of the Millennium
Declaration. Therefore, Croatia supports the idea of a
high-level dialogue on the achievement of the Goals set
out in the Millennium Declaration taking place at the
next General Assembly session.
As a member of the United Nations Commission
on Human Rights, Croatia supports the universal
ratification of international instruments in the field of
human rights. The Commission should continue
unhindered in its activities while carrying out its
mandate. In an effort to promote and protect the human
rights of all people, Croatia is devoting special
attention to the human rights of women, children,
refugees and disabled persons, and to the human rights
of members of national minorities.
Although much has been done in the past period
to improve the position of women in society and
promote principles of gender equality, the international
community still has an obligation to intensify efforts to
prevent all forms of violence against women, and must
try to include women in decision-making processes,
ensuring empowerment of women at all levels. Against
this background I am proud to say that Croatia has
29

provided the first woman participant in the United
Nations Military Observer Group in India and Pakistan.
Apart from terrorism, one of the biggest security
threats in the world is the proliferation of nuclear and
other weapons of mass destruction. The
Comprehensive Nuclear-Test-Ban Treaty is, we
believe, particularly important in ensuring that the goal
of nuclear non-proliferation and disarmament is
attained. We are concerned by the fact that although the
Treaty was opened for signature and ratification seven
years ago, it still has not entered into force. The
universal character of this Treaty is of great
significance and we call on all States that have not
acceded to the Treaty to do so as soon as possible.
Croatia welcomes the efforts of the Secretary-
General and the United Nations to raise the level of
awareness throughout the world of the importance of
the rule of law and of acceding to international
instruments in this area. As a member State of the
Rome Statute of the International Criminal Court,
Croatia has actively participated in the pioneering
endeavour of setting up a new international order
symbolized by the International Criminal Court, which
has rightly been termed the embodiment of our
collective conscience.
Croatia is firmly set on the path of accession to
the European Union. Croatia, whose strategic national
goal is to join the European Union, remains dedicated
to the continual promotion of friendly relations with all
its neighbours and to the policy of open borders,
allowing the flow of people, goods and services, but
also to that of keeping its borders firmly closed to all
forms of transnational crime and illegal migration.
Croatia will continue to actively participate in
regional, European and worldwide initiatives and
organizations, respecting all its international
obligations. For us, the United Nations remains a
central point for resolving problems in international
relations and for promoting the interests of mankind. I
am certain that this year's General Assembly session
will reconfirm the importance of the United Nations
and open a new chapter in our organization's activities
in building peace and security.





